Dismissed and Memorandum Opinion filed December 18, 2012.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-01024-CR


                         WILLIAM V. WADE, Appellant

                                        V.
                         THE STATE OF TEXAS, Appellee


             On Appeal from County Criminal Court at Law No. 3
                           Harris County, Texas
                        Trial Court Cause Nos. 5479

                 MEMORANDUM                      OPINION


      Appellant was charged with failure to appear. A jury found him guilty and
assessed a fine of $1. Appellant appealed to County Court at Law No. 3. The
appeal was denied. Because we lack jurisdiction, we dismiss the appeal to this
court from that order.

      An appellant has the right to appeal a municipal court of record judgment to
the court of appeals if (1) the fine assessed against the defendant exceeds $100 and
the judgment is affirmed by the county appellate court; or (2) the sole issue is the
constitutionality of the statute or ordinance on which a conviction is based. Tex.
Gov't Code § 30.00027(a). This statute limits our jurisdiction of appeals from
county criminal court appellate decisions to the specific situations set forth in the
statute. See Tex. Vital Care v. State, 323 S.W.3d 609, 612 (Tex. App. -- Texarkana
2010, no pet.).

      Appellant’s brief raises no constitutional issue. Therefore, this court lacks
jurisdiction because the monetary fine does not exceed $100. Accordingly, the
appeal is dismissed.



                                       PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2